                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


BUILDERS INSULATION OF                     )
TENNESSEE, LLC,                            )
                                           )
       Plaintiff                           )
                                           )
v.                                         )      No. 17-cv-02668-TLP-tmp
                                           )
SOUTHERN ENERGY SOLUTIONS,                 )
A Tennessee General                        )
Partnership; THOMAS WALKER                 )
DAVIS, a/k/a Thom Davis;                   )
and TERI LEIGH DAVIS, a/k/a                )
Teri Davis,                                )
                                           )
                                           )
       Defendants.                         )


   ORDER GRANTING IN PART PLAINTIFF’S MOTION TO COMPEL AND SUA
 SPONTE AMENDING THE COURT’S ORAL ORDER REQUIRING DEFENDANTS TO
       PRODUCE A MIRROR IMAGE OF THE “ALL-IN-ONE” COMPUTER


       Before     the    court     by   order     of    reference          is     plaintiff

Builders Insulation of Tennessee, LLC’s (“Builders”) Motion to

Compel Production of Documents.                (ECF Nos. 89; 102.)              Defendants

Southern        Energy     Solutions,      Thom        Davis,        and    Teri      Davis

(collectively “SES”) have responded in opposition.                                (ECF No.

93.)       At    the     hearing    held   on     May    1,     2019,       the    parties

represented      that    only    one    issue   remained        in    relation      to   the

present motion, which was SES’s failure to produce certain bank

records (however, emails and other documents at issue in the

Motion to Compel are still at issue in relation to the Motion

for Sanctions).          Specifically, Builders has requested that SES
produce     account     records     for   SES’s   Independent     Bank    account,

ending in #6560, from September 2015 to August 2017.                      (See ECF

No. 39-1 at 5.)         SES indicated that, after the motion was filed,

SES    requested       the   bank   records   from    its   bank.        The   bank

subsequently informed SES that it could provide the records by

early May.        SES further stated that it would produce those bank

records upon receipt.           The court hereby orders SES to produce

the bank records by May 15, 2019.             Accordingly, Builders’ motion

is    GRANTED     to   the   extent   it   seeks     production     of   the   bank

records.

       At   the   hearing,     Builders    also    requested    (for     the   first

time) that SES be required to produce a mirror image of an All-

In-One computer, which is apparently in SES’s possession.                       The

court orally granted that request; however, upon further review,

the court finds the mirror image request to be premature.                       The

Sixth Circuit has stated:

       To be sure, forensic imaging is not uncommon in the
       course of civil discovery. A party may choose on its
       own to preserve information through forensic imaging,
       and   district  courts    have,  for   various   reasons,
       compelled the forensic imaging and production of
       opposing parties' computers. Nevertheless, “[c]ourts
       have been cautious in requiring the mirror imaging of
       computers where the request is extremely broad in
       nature and the connection between the computers and
       the claims in the lawsuit are unduly vague or
       unsubstantiated in nature.” As the Tenth Circuit has
       noted,   albeit  in    an   unpublished   opinion,   mere
       skepticism that an opposing party has not produced all
       relevant information is not sufficient to warrant
       drastic electronic discovery measures. And the Sedona
                                    - 2 -
     Principles urge general caution with                           respect        to
     forensic imaging in civil discovery:

      Civil litigation should not be approached as if
      information systems were crime scenes that justify
      forensic investigation at every opportunity to
      identify and preserve every detail. . . . [M]aking
      forensic image backups of computers is only the
      first step of an expensive, complex, and difficult
      process   of    data  analysis    that  can   divert
      litigation into side issues and satellite disputes
      involving    the   interpretation    of  potentially
      ambiguous forensic evidence.

     Thus, even if acceptable as a means to preserve
     electronic evidence, compelled forensic imaging is not
     appropriate in all cases, and courts must consider the
     significant interests implicated by forensic imaging
     before ordering such procedures. . . . (“Courts should
     guard against undue intrusiveness resulting from
     inspecting   or   testing   [electronic   information]
     systems.”).

John B. v. Goetz, 531 F.3d 448, 459-460 (6th Cir. 2008)(internal

citations   omitted)       (emphasis   added);     see       also       FCA   US   LLC    v.

Bullock, 329 F.R.D. 563, 567-68 (E.D. Mich. 2019) (“Courts have

cautioned     that    they     are     ‘loathe     to        sanction          intrusive

examination    of    an    opponent's    computer        .    .     .    on    the      mere

suspicion   that     the    opponent    may   be   withholding            discoverable

information.’” (quoting Diepenhorst v. City of Battle Creek, No.

05-734, 2006 WL 1851243, at *3 (W.D. Mich. June 30, 2006))).

Accordingly, the court sua sponte amends its oral order and will

not yet require SES to mirror image its All-In-One computer.

However, the court emphasizes that SES is under a continuing

duty to preserve any relevant evidence that may exist on that

                                         - 3 -
computer.    In addition, counsel for SES shall ensure that the

All-In-One   computer   is   searched   and   all   relevant   information

contained therein produced by May 15, 2019.

     Finally, Builders has also requested attorney’s fees for

preparing and litigating the instant motion.            The court hereby

DENIES that request; however, the court may impose sanctions

including awarding attorney’s fees when it rules on the related

Motion for Sanctions (ECF No. 76), which has also been referred

to the undersigned.

     IT IS SO ORDERED.

                                 s/ Tu M. Pham
                                 TU M. PHAM
                                 United States Magistrate Judge

                                 May 1, 2019
                                 Date




                                    - 4 -
